CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Expressed in Canadian Dollars unless otherwise stated) MAY 31, 2009 UNAUDITED CONSOLIDATED BALANCE SHEETS INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) INTERIM CONSOLIDATED STATEMENTS OF DEFICIT INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102, the Company discloses that its external auditors have not reviewed the accompanying interim financial statements, notes to interim financial statements and the related Management’s Discussion and Analysis. CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) CONSOLIDATED BALANCE SHEETS May 31, 2009 August 31, 2008 ASSETS CURRENT Cash and cash equivalents $ 8,048,317 $ 10,932,737 Accounts receivable (Note 14) 6,930,154 4,622,959 Marketable securities (Note 4) 187,229 187,229 Prepaid expenses and other current assets 2,132,691 2,052,400 Inventory 561,991 597,872 17,860,382 18,393,197 PROPERTYAND EQUIPMENT 3,624,823 3,802,706 INTANGIBLE ASSETS (Notes 3(a) to 3(d) and Note 5) 13,163,216 13,675,377 GOODWILL (Notes 3(a) to 3(d) and Note 5) 7,009,422 7,220,321 DEFERRED COSTS AND OTHER ASSETS 106,747 318,844 $ 41,764,590 $ 43,410,445 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 2,658,333 $ 4,793,616 Income taxes payable 885,530 433,419 Deferred educational revenue 12,571,718 12,016,466 Lease obligations 36,396 58,543 Long-term debt – current portion (Note 6) 338,358 583,106 Due to related parties (Note 16) 18,464 315,911 16,508,799 18,201,061 FUTURE INCOME TAX LIABILITIES 1,177,939 1,183,045 CAPITAL LEASE OBLIGATIONS 165,403 176,143 LONG-TERM DEBT (Note 6) 9,901 10,322 NON-CONTROLLING INTERESTS (Note 3(a)) 1,139,720 1,345,067 SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 7) 44,350,606 44,350,606 CONTRIBUTED SURPLUS (Note 8) 4,854,392 4,363,779 TREASURY SHARES HELD (Note 9) (4,265,325 ) (3,948,460 ) ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) (504,902 ) (396,898 ) DEFICIT (21,671,943 ) (21,874,220 ) (22,176,845 ) (22,271,118 ) 22,762,828 22,494,807 $ 41,764,590 $ 43,410,445 Approved on behalf of the Board: /s/ Toby Chu /s/ David Hsu Toby Chu David Hsu Director Director The accompanying notes are an integral part of these interim consolidated financial statements CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) 3 Months Ended May 31, 2009 3 Months Ended June 30, 2008 9 Months Ended May 31, 2009 9 Months Ended June 30, 2008 REVENUES Educational $ 11,100,968 $ 12,028,469 $ 30,687,839 $ 23,086,777 Design and advertising 273,655 572,315 1,074,052 1,559,455 Consulting - - - 50,294 11,374,623 12,600,784 31,761,891 24,696,526 DIRECT COSTS Educational 3,978,222 4,291,701 11,390,320 8,521,104 Design and advertising 100,433 323,561 467,051 889,986 4,078,655 4,615,262 11,857,371 9,411,090 NET REVENUES 7,295,968 7,985,522 19,904,520 15,285,436 EXPENSES General and administrative (Note 10) 6,284,793 6,802,543 17,122,782 13,997,592 Amortization 375,023 677,738 1,233,098 1,402,220 Stock-based compensation 89,438 399,993 490,613 1,120,727 6,749,254 7,880,274 18,846,493 16,520,539 546,714 105,248 1,058,027 (1,235,103 ) INTEREST INCOME (EXPENSE) 6,272 (32,557 ) 68,799 80,818 DILUTION GAIN ON SUBSIDIARY SHARE ISSUANCES (Note 3(a)) - - - 2,192,524 INTEREST ON LONG-TERM DEBT (56,374 ) (68,770 ) (162,965 ) (227,414 ) INTEREST COSTS ON LONG-TERM DEBT (Note 6) - - - (1,934,110 ) NON-CONTROLLING INTERESTS (148,947 ) (121,625 ) (219,115 ) (220,437 ) INCOME (LOSS) FROM CONTINUING OPERATIONS 347,665 (117,704 ) 744,746 (1,343,722 ) DISCONTINUED OPERATIONS Operating income (loss) from discontinued operations (Note 3(f)) - INCOME (LOSS) FROM DISCONTINUED OPERATIONS - INCOME (LOSS) BEFORE INCOME TAXES 347,665 (117,704 ) 744,746 (1,343,722 ) INCOME TAX PROVISION (Note 11) Current income tax provision (219,946 ) (331,738 ) (547,575 ) (331,738 ) Future income tax provision 1,701 - 5,106 - (218,245 ) (331,738 ) (542,469 ) (331,738 ) NET INCOME (LOSS) $ 129,420 $ (449,442 ) $ 202,277 $ (1,675,460 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ 0.00 $ (0.01 ) $ 0.00 $ (0.03 ) COMPREHENSIVE INCOME (LOSS) Net income (loss) $ 129,420 $ (449,442 ) $ 202,277 $ (1,675,460 ) Unrealized translation adjustments (348,402 ) (185,259 ) (108,004 ) 173,688 Decrease in fair value of marketable securities - (122,814 ) - (1,218,183 ) Comprehensive income (loss) $ (218,982 ) $ (757,515 ) $ 94,273 $ (2,719,955 ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic 61,122,013 62,289,947 61,341,838 54,652,998 Diluted 61,122,013 62,289,947 61,341,838 54,652,998 The accompanying notes are an integral part of these interim consolidated financial statements CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) INTERIM CONSOLIDATED STATEMENTS OF ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) 3 Months Ended May 31, 2009 3 Months Ended June 30, 2008 9 Months Ended May 31, 2009 9 Months Ended June 30, 2008 ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) Balance, beginning of period $ (156,500 ) $ (1,540,900 ) $ (396,898 ) $ (724,403 ) Realized in connection with dilution gain - - - (80,075 ) Unrealized translation adjustments (348,402 ) (185,259 ) (108,004 ) 173,688 Decrease in fair value of marketable securities - (122,814 ) - (1,218,183 ) Balance, end of period $ (504,902 ) $ (1,848,973 ) $ (504,902 ) $ (1,848,973 ) Ending balance of accumulated other comprehensive income (loss) comprised of: Unrealized translation adjustments $ (504,902 ) $ (534,614 ) $ (504,902 ) $ (534,614 ) Unrealized loss on marketable securities - (1,314,359 ) - (1,314,359 ) Balance, end of period $ (504,902 ) $ (1,848,973 ) $ (504,902 ) $ (1,848,973 ) The accompanying notes are an integral part of these interim consolidated financial statements CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) INTERIM CONSOLIDATED STATEMENTS OF DEFICIT 3 Months Ended May 31, 2009 3 Months Ended June 30, 2008 9 Months Ended May 31, 2009 9 Months Ended June 30, 2008 DEFICIT, BEGINNING OF PERIOD $ (21,801,363 ) $ (17,762,547 ) $ (21,874,220 ) $ (16,536,529 ) NET INCOME (LOSS) 129,420 (449,442 ) $ 202,277 (1,675,460 ) DEFICIT, END OF PERIOD $ (21,671,943 ) $ (18,211,989 ) $ (21,671,943 ) $ (18,211,989 ) The accompanying notes are an integral part of these interim consolidated financial statements CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS 3 Months Ended May 31, 2009 3 Months Ended June 30, 2008 9 Months Ended May 31, 2009 9 Months Ended June 30, 2008 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net income (loss) $ 129,420 $ (449,442 ) $ 202,277 $ (1,675,460 ) Adjusted for items not involving cash: - amortization of property, equipment and intangible assets 375,023 677,738 1,233,098 1,402,220 - stock-based compensation 89,438 399,993 490,613 1,120,727 - amortization of deferred curriculum costs 12,089 7,764 36,011 19,419 - bad debt provision 121,300 - 328,626 - - future income tax provision (1,701 ) - (5,106 ) - - amortization of deferred consulting revenue - - - (50,294 ) - unrealized foreign exchange gain (loss) - - - 53,418 - accrued and unearned interest - - - (85,445 ) - interest costs on debt settlement - - - 1,934,110 - dilution gain on subsidiary share issuances - - - (2,192,524 ) - non-controlling interests 148,947 121,625 219,115 220,437 874,516 757,678 2,504,634 746,608 Net changes in non-cash working capital items (Note 12) (1,468,757 ) (539,026 ) (3,487,195 ) (4,252,285 ) Cash from (used in) continuing operations (594,241 ) 218,652 (982,561 ) (3,505,677 ) Discontinued operations – net (Note 3(f)) - (24,996 ) (401,980 ) (23,304 ) NET CASH FROM (USED IN) OPERATING ACTIVITIES (594,241 ) 193,656 (1,384,541 ) (3,528,981 ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment (107,977 ) (214,683 ) (476,704 ) (504,884 ) Net asset acquisition from Sprott-Shaw Community College Group (Note 3(b)) - (211,545 ) - (8,385,623 ) Curriculum development costs (1,012 ) (44,563 ) (28,816 ) 207,935 Net cash from marketable securities transactions - - - 5,423 NET CASH FROM (USED IN) INVESTING ACTIVITIES (108,989 ) (470,791 ) (505,520 ) (8,677,149 ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares - 852,318 - 8,641,943 Treasury share transactions (102,767 ) (1,228,632 ) (316,865 ) (1,380,279 ) Advances (to) from related parties (15,597 ) (70,799 ) (279,018 ) 338,115 Lease obligation repayments (10,240 ) (134,160 ) (32,887 ) 331,295 Loan principal repayments (91,773 ) - (245,170 ) (597,764 ) NET CASH FROM (USED IN) FINANCING ACTIVITIES (220,377 ) (581,273 ) (873,940 ) 7,333,310 EFFECTS OF EXCHANGE RATE CHANGES ON CASH (679,639 ) (145,716 ) (120,419 ) 228,885 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,603,246 ) (1,004,124 ) (2,884,420 ) (4,643,935 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,651,563 10,711,408 10,932,737 14,351,219 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 8,048,317 $ 9,707,284 $ 8,048,317 $ 9,707,284 The accompanying notes are an integral part of these interim consolidated financial statements CIBT EDUCATION GROUP INC. (Previously Capital Alliance Group Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2, 2008 (Amounts in Canadian Dollars) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION CIBT Education Group Inc. (the “Company”) is an educational, investment, and marketing organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has three principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), and IRIX Design Group Inc. (“IRIX”) (Note 3).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC in Canada.CIBT’s educational operations are based in Asia, and SSDC’s educational operations are based in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the US.On November 14, 2007, the Company changed its name from Capital Alliance Group Inc. to CIBT Education Group Inc. On June 26, 2008, the Company changed its fiscal year end from June 30th to August 31st to coincide with the year end of SSDC, the Company's major subsidiary, and to coincide with the fiscal year end date commonly used in the education industry. Effective September 1, 2008, the Company changed its reporting currency from United States dollars to Canadian dollars.The Company’s functional currency is the Canadian dollar.All dollar amounts in these financial statements are expressed in Canadian dollars unless otherwise stated. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These financial statements are expressed in Canadian dollars and have been prepared in accordance with Canadian generally accepted accounting principles. Use of estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant areas requiring the use of management estimates relate to the determination of impairment of property and equipment, intangible assets and goodwill, useful lives for amortization of assets and liabilities including intangible assets, deferred costs and revenues, determination of fair value for stock-based transactions, and determination of the fair value of the net assets acquired for business combinations.Financial results as determined by actual events could differ from those estimates. Principles of consolidation The consolidated financial statements include the financial statements of the Company, all its majority-owned subsidiaries and the variable interest entity in which the Company is deemed to be the primary beneficiary.All significant intercompany transactions and balances have been eliminated on consolidation. Foreign currency translation The CIBT subsidiaries in China maintain their accounting records in Chinese RMB.The functional currency of the parent company and other entities in Canada is Canadian dollars and the Company’s reporting currency is Canadian dollars.The Company’s integrated foreign operations are translated using the temporal method.Under this method, foreign denominated monetary assets and liabilities are translated into their Canadian dollar equivalents using foreign exchange rates that prevailed at the balance sheet date; non-monetary items are translated at historical exchange rates, except for items carried at market value, which are translated at the rate of exchange on effect at the balance sheet date; revenues and expenses are translated at average rates of exchange during the period; and exchange gains or losses arising on foreign currency translation are included in the determination of operating results for the period.The Company’s self-sustaining foreign operations are translated using the current rate method.Under this method, foreign denominated assets and liabilities are translated into their Canadian dollar equivalents using foreign exchange rates that prevailed at the balance sheet date; revenues and expense items are translated at the rates which approximate those in effect on the date of the transactions; and the resulting gains and losses from translation are accumulated in other comprehensive income (loss).An appropriate portion of the exchange gains and losses accumulated in other comprehensive income (loss) will be included in the determination of operating results for the period when there is a reduction in the net investment in the self sustaining operation. 1 CIBT EDUCATION GROUP INC.Page (Previously Capital Alliance Group Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2, 2008 (Amounts in Canadian Dollars) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Cash equivalents The Company considers only those investments that are highly liquid, readily convertible to cash with original maturities of three months or less at date of purchase as cash equivalents. Marketable securities Marketable securities consist of common shares of NextMart Inc. (previously Sun New Media Inc.) (“NextMart”), whose common shares are traded in the public equity markets.For all periods presented, the Company’s interest in NextMart does not represent a position of control or significant influence.To June 30, 2007, the investment in NextMart was accounted for at the lower of cost and market value.To June 30, 2007, the market value of the NextMart shares owned by the Company has exceeded their carrying value and accordingly no impairment provisions have been recorded.Effective July 1, 2007, the Company adopted the provisions of Handbook Section 3855 – Financial Instruments - Recognition and Measurement whereby the Company’s accounting for its investment in NextMart has changed as per Note 4 below. Inventory Inventories, which primarily consists of printed books and other education materials, are valued at the lower of cost and net realizable value, with cost being determined on a weighted average basis. Property and equipment Property and equipment are recorded at cost.Amortization is provided over the estimated useful lives of assets as follows: Leasehold improvements - straight-line over the lesser of 5 years and remaining lease term; Furniture and equipment - 20% declining balance; Computer equipment - 20% declining balance; Computer software - straight-line over 2 years.The carrying value of property and equipment is reviewed for impairment whenever changes in events or circumstances indicate the recoverable value may be less than the carrying amount.Determination of whether impairment of property and equipment has occurred is based on undiscounted future net cash flows expected to be recovered from specific assets or groups of assets through use or future disposition.Impairment charges, when indicated, are charged to operations in the reporting period in which determination of impairment is made by management.The impairment charge is calculated by the excess of the carrying value over its fair value, with fair value being determined using a discounted cash flow analysis. Curriculum development costs CIBT and SSDC capitalizes direct costs incurred in developing programs and curriculums for new courses.These costs are amortized to direct educational cost on a straight-line basis over the expected life of the course (ranging from 12 months to 48 months) upon commencement of the new courses.Costs relating to the ongoing development and maintenance of existing courses are expensed as incurred. Deferred finance fees CIBT capitalizes direct fees incurred in connection with proposed private debt financings.Finance fees are offset against the proceeds of the financing and amortized using the effective interest method.Previously capitalized amounts are charged to operations if the financing is not completed. Intangible assets The Company’s finite life and indefinite life intangible assets are recorded at their cost which, for intangible assets acquired in business combinations, represents the acquisition date fair value.Indefinite life intangible assets, which include accreditations, brand and trade names, and Chinese university partnership contracts are not subject to amortization and are tested for impairment annually or when indicated by changes in events or circumstances.An impairment of an indefinite life intangible asset is recorded when, and to the extent that, the carrying value of an indefinite life intangible asset exceeds the fair value of the related indefinite life intangible asset with fair values of the indefinite life intangible assets being determined pursuant to generally accepted valuation methodologies.Finite life intangible assets, which include curriculum access contracts, acquired internally developed curriculum, and foreign university cooperating agreements are amortized over periods ranging from one to fifteen years on a straight-line basis, being their estimated useful lives.Finite life intangible assets are tested for impairment when events or changes in circumstances indicate that the carrying value may not be recoverable through future undiscounted net cash flows from the use or disposal of the related finite life intangible asset. 2 CIBT EDUCATION GROUP INC.Page (Previously Capital Alliance Group Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2, 2008 (Amounts in Canadian Dollars NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Goodwill Goodwill is the residual amount that results when the purchase price of an acquired business exceeds the sum of the amounts allocated to the identifiable assets acquired, less liabilities assumed, based on their fair values.Goodwill is allocated as of the date of the business combination to the Company’s reporting units that are expected to benefit from the synergies of the business combination.When the net of the amounts assigned to identifiable net assets exceeds the cost of the purchase (“negative goodwill”), the excess is eliminated, to the extent possible, by a pro-rata allocation to certain non-current assets, with the balance presented as extraordinary gain.Goodwill is not amortized and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.Impairment is assessed through a comparison of the carrying amount of the reporting unit with its fair value.When the fair value of a reporting unit is less than its carrying amount, goodwill of the reporting unit is considered to be impaired.Any impairment of goodwill is expensed in the period of impairment. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, the risks and rewards of ownership pass to the purchaser, the selling price is fixed and determinable, and collectability is reasonably assured.IRIX recognizes revenue for service provided on a completed contract basis.Under the completed contract method, contract revenues billed and contract expenses incurred are deferred until the contract is substantially completed, delivery to the customer occurs and there is reasonable assurance of collection.If losses are expected on contracts before substantial completion, full provision is made for such losses.CIBT recognizes tuition fee revenue, net of discounts, on a straight-line basis over the period of instruction.Tuition fees paid in advance of course offerings, net of related discounts and direct costs incurred, are recorded as deferred revenue and recognized in revenue when earned.CIBT has entered into numerous educational delivery agreements with various educational service providers whereby a portion of the tuition fees, net of discounts, are paid to these educational service providers for the provision of facilities and/or teaching staff.For the majority of these revenue sharing arrangements CIBT is considered the primary obligor and accordingly records the tuition fee revenues on a gross basis and the portion paid to the educational service providers is included in direct educational costs.SSDC recognizes tuition fee revenue on a straight-line basis over the terms of contracts when persuasive evidence of an arrangement exists, the price is fixed or determinable and collectability is reasonably assured.Tuition fees paid in advance of course offerings are recorded as deferred revenue and recognized in revenue when earned.The Company recognizes revenues from its management advisory services agreements on a straight-line basis over the service period. Stock-based compensation The Company grants stock options to certain directors, employees and consultants to acquire shares in the common stock of the Company in accordance with the terms of the Company’s stock option plan.The Company has adopted the recommendations of the CICA Handbook, Section 3870, “Stock-based Compensation and Other Stock-based Payments”, whereby it expenses the estimated fair value of all stock-based compensation awards issued or modified on or after January 1, 2003 over the requisite service period.Fair values have been determined using the Black-Scholes option pricing model. Income taxes The Company follows the liability method of tax allocation.Under this method, future tax assets and liabilities are determined based on differences between the financial reporting and tax basis of assets and liabilities, and measured using the substantially enacted tax rates and laws in effect when the differences are expected to reverse.In the case of unused tax losses, income tax reductions, and certain items that have a tax basis but cannot be identified with an asset or liability on the balance sheet, the recognition of future income tax assets is determined by reference to the likely realization of future income tax reductions.The Company has not recognized potential future benefit amounts as the criteria for recognition have not been met. Earnings (loss) per share The Company follows the treasury stock method for determining earnings (loss) per share.This method assumes that proceeds received from in-the-money stock options and share purchase warrants are used to repurchase common shares at the average prevailing market rate during the reporting period.Basic earnings (loss) per share figures have been calculated using the weighted monthly average number of shares outstanding during the respective periods. 3 CIBT EDUCATION GROUP INC.Page (Previously Capital Alliance Group Inc.) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS MAY 31, 2, 2008 (Amounts in Canadian Dollars NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Comprehensive Income Comprehensive income includes both net earnings and other comprehensive income.Other comprehensive income includes holding gains and losses on available-for-sale investments, gains and losses on certain derivative financial instruments and foreign currency gains and losses relating to translation of self-sustaining foreign operations and translation from functional currency to reporting currency, all of which are not included in the calculation of net earnings until realized.As a result of adopting this standard, effective July 1, 2007 the Company (i) recorded an increase in accumulated other comprehensive income and marketable securities of $420,732 representing the excess of the fair value of the marketable securities over the carrying value, and (ii) reclassified to accumulated other comprehensive income amounts previously reported as cumulative translation adjustments.Information pertaining to comprehensive income items is presented in the Company’s Statements of Income (Loss) and Comprehensive Income (Loss). Financial Instruments All financial instruments within its scope, including derivatives, are to be included on the balance sheet and measured either at fair value or, in certain circumstances when fair value may not be considered most relevant, at cost or amortized cost.Changes in fair value are to be recognized in either the statements of operations or the statement of comprehensive income.All financial assets and liabilities are recognized when the Company becomes a party to the contract creating the item.As such, any of the Company’s outstanding financial assets and liabilities at the effective date of adoption are recognized and measured in accordance with the new requirements as if these requirements had always been in effect.Any changes to the fair values of assets and liabilities prior to July 1, 2007 would be recognized by adjusting opening accumulated other comprehensive income and/or retained earnings.All financial instruments are classified into one of the following five categories: held-for-trading, held to maturity, loans and receivables, available-for-sale financial assets, or other financial liabilities.Initial and subsequent measurement and recognition of changes in the value of financial instruments, which is dependent on their initial classification, is summarized as follows: • Held-to-maturity investments, loans and receivables, and other financial liabilities are initially measured at fair value and subsequently measured at amortized cost.All premiums or discounts are amortized into operations using the effective interest method. • Available-for-sale financial assets are measured at fair value, with unrealized holding gains and losses recorded in other comprehensive income until the asset is realized or otherwise impaired, at which time realized gains, losses and impairment charges will be recorded in operations. • Held-for-trading financial instruments are measured at fair value.All realized and unrealized gains and losses resulting from changes in their fair value are included in operations in the period in which they arise. The Company accounts for transaction costs directly attributable to the acquisition or issue of a financial asset or financial liability as follows: • For financial assets or liabilities classified as held for trading, all transaction costs are immediately charge to operations. • For all other financial assets or liabilities, all transactions costs are added to the carrying amount on initial classification. Subsequently, as per the carrying value of the related financial asset or liability, amounts are subject to either effective interest amortization or fair market value adjustments.All derivative financial instruments are classified as held-for-trading financial instruments and are measured at fair value, even when they are part of a hedging relationship.All gains and losses resulting from changes in their fair value are included in operations in the period in which they arise.Except as described in Note 4, the adoption of this new standard did not have a significant effect on the consolidated financial statements of the Company as of July 1, 2007.Refer to Note 10 for further information on the classification and measurement of the Company’s financial assets and financial liabilities. Accounting
